DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 04/22/2022 is acknowledged.  The amendment includes the amending of the specification, the cancellation of claims 11-19, the amending of claims 1-8 and 20, and the addition of claims 21-25. 
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, a corresponding Japanese (JP 2020051506) patent application has been filed, and yet no search report (along with if any non-patented literature cited) and/or corresponding office actions (if they exist) have been submitted to the office.
Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
6.	Claims 1-10 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-10 and 20-25 are directed to an information processing apparatus, non-transitory computer-readable medium, and method respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes, specifically managing & processing of a document.
The examiner further notes that claims 1, 20, and 25 recite an apparatus, non-transitory computer-readable medium, and method for managing & processing of a document which is similar to themes defined above of method of mental processes such as performing the managing & processing of a document, and is similar to the abstract idea identified in the 2019 PEG in grouping “c” in that the claims recite certain methods of mental processes such as performing the managing & processing of a document. The limitations, substantially comprising the body of the claim, recite a process of managing & processing of a document.  The examiner notes that the claimed invention manages & processes of a document.  Because the limitations above closely follow the steps in managing & processing of a document, and the steps of the claims involve mental processes, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
Claim 1:
An information processing apparatus comprising:  a processor configured to:  manage a document and a distribution destination of the document by associating unique information with information that identifies the document and information that identifies the distribution destination of the document for each unique combination of (a) the document and (b) where the document is distributed; and 
process the document using the unique information
These limitations, as drafted, is an apparatus that, under its broadest reasonable interpretation, covers the performance of mental processes specifically managing & processing of a document.  Managing & processing of a document has long before the modern computer was invented, and continues to be predominantly a product of human endeavor. The instant application is directed to managing & processing of a document. Because the limitations above closely follow the steps of managing & processing of a document, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  
The mere nominal recitation of generic computer components such as a processor does not take the claim out of the mental processing grouping. Therefore, the limitation is directed to an abstract idea.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  The Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to an apparatus instructing the reader to implement the identified apparatus of mental processes of managing & processing of a document. The elements of the claim do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the claim elements entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-10 and 22-24 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the managing & processing of a document of the steps of claim 1 and do not amount to significantly more.
Specifically, claim 2 is directed towards the management of authority to the document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Furthermore, claim 3 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Additionally, claim 4 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Moreover, claim 5 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Furthermore, claim 6 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Additionally, claim 7 is directed towards the display of a redistribution history of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Moreover, claim 8 is directed towards the display of a redistribution history of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Furthermore, claim 9 is directed towards the display of a content change history and redistribution history of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Additionally, claim 10 is directed towards the display of a content change history and redistribution history of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Moreover, claim 21 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Furthermore, claim 22 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Additionally, claim 23 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Moreover, claim 24 is directed towards the redistribution of a document which can be performed by the human mind and/or pen & paper and does not amount to significantly more.
Claim 20:
A non-transitory computer readable medium storing a program causing a computer to execute a process comprising:  managing a document and a distribution destination of the document by associating unique information with information that identifies the document and information that identifies the distribution destination of the document for each unique combination of (a) the document and (b) where the document is distributed; and 
processing the document using the unique information
These limitations, as drafted, is a non-transitory computer readable medium that, under its broadest reasonable interpretation, covers the performance of mental processes specifically managing & processing of a document.  Managing & processing of a document has long before the modern computer was invented, and continues to be predominantly a product of human endeavor. The instant application is directed to managing & processing of a document. Because the limitations above closely follow the steps of managing & processing of a document, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  
The mere nominal recitation of generic computer components such as a computer does not take the claim out of the mental processing grouping. Therefore, the limitation is directed to an abstract idea.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  The Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a non-transitory computer readable medium instructing the reader to implement the identified apparatus of mental processes of managing & processing of a document. The elements of the claim do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the claim elements entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 20 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claim 25:
A method comprising:  managing a document and a distribution destination of the document by storing, in a computer memory, unique information with information that identifies the document and information that identifies the distribution destination of the document for each unique combination of (a) the document and (b) where the document is distributed; and 
processing the document using the unique information
These limitations, as drafted, is a method that, under its broadest reasonable interpretation, covers the performance of mental processes specifically managing & processing of a document.  Managing & processing of a document has long before the modern computer was invented, and continues to be predominantly a product of human endeavor. The instant application is directed to managing & processing of a document. Because the limitations above closely follow the steps of managing & processing of a document, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  
The mere nominal recitation of generic computer components such as a computer memory does not take the claim out of the mental processing grouping. Therefore, the limitation is directed to an abstract idea.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  The Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified apparatus of mental processes of managing & processing of a document. The elements of the claim do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the claim elements entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 25 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what occurs if content of a document in the plurality of documents has not changed (the claim only addresses conditionally when content has been changed).
	Dependent claims 7, 9, and 21-22 are rejected for incorporating the deficiencies of dependent claim 5.
	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what occurs if content of a document in the plurality of documents has not changed (the claim only addresses conditionally when content has been changed).
	Dependent claims 8, 10, and 23-24 are rejected for incorporating the deficiencies of dependent claim 6.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
12.	Claims 1, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (U.S. PGPUB 2011/0258540).
13.	Regarding claims 1, 20, and 25, Ueda teaches an information processing apparatus, non-transitory computer-readable medium, and method comprising:
A)  a processor configured to manage a document and a distribution destination of the document by associating unique information with information that identifies the document and information that identifies the distribution destination of the document for each unique combination of (a) the document and (b) where the document is distributed (Paragraphs 83, 85, and 125, Figures 8 and 17);
B)  process the document using the unique information (Paragraphs 125 and 134-135, Figure 17).
	The examiner notes that Ueda teaches “a processor configured to manage a document and a distribution destination of the document by associating unique information with information that identifies the document and information that identifies the distribution destination of the document for each unique combination of (a) the document and (b) where the document is distributed” as “The document table is constructed by a document ID, a document name, a creation time/date, an updating time/date, an accessing time/date, a storage destination folder ID, an inputting time/date to folder, a document thumbnail, and an end of process. The document ID is an ID for unconditionally identifying the document in the cabinet. The document name is a name of the document” (Paragraph 83), “The storage destination folder ID is an ID showing just under which folder the document has been held. As for the value, one of the values in the "folder ID" column in the folder table is written” (Paragraph 85), and “FIG. 17 is an example of a "document table" which holds the document information at the server terminal 102 in the document management system and the diagram shows the table corresponding to FIG. 8. In the example of the accepting flow, which will be described hereinafter, the item "end of process" of FIG. 8 is replaced by the item "processing state" in FIG. 17 and the accepting flow is managed” (Paragraph 125).  The examiner further notes that the document table depicted in Figures 8 and 17 clearly show a separate document ID (i.e. the claimed unique information) that is associated with various corresponding values including document name (i.e. the claimed information that identifies the document) and storage destination folder ID (i.e. the claimed information that identifies the distribution destination of the document).  The examiner further notes that Ueda teaches “process the document using the unique information” as “FIG. 17 is an example of a "document table" which holds the document information at the server terminal 102 in the document management system and the diagram shows the table corresponding to FIG. 8. In the example of the accepting flow, which will be described hereinafter, the item "end of process" of FIG. 8 is replaced by the item "processing state" in FIG. 17 and the accepting flow is managed” (Paragraph 125) and “FIG. 20 is a flowchart for a FAX returning process and shows the process which is executed in the case where when the person in charge clicks the button 2401 in FIG. 24 at his own client terminal 101, the displayed document is FAX-transmitted by using a FAX driver of the client terminal 101. In the case of the workflow process, the document table of FIG. 8 which is used in step S1408 is replaced to the document table of FIG. 17 and a description will be made.  The processing routine starts from step 2001. In step 2002, the client terminal 101 refers to the document list information obtained from the document table of FIG. 17 in accordance with the document ID (document ID whose FAX transmission has been instructed) of the displayed document and searches for the record having the document ID of the relevant document” (Paragraphs 134-135).  The examiner further notes that the use of a document ID (i.e. the claimed unique information) via a document table to search for a correspond document teaches the undefined claimed processing in the broadest reasonable interpretation.       
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Matsugashita (U.S. PGPUB 2009/0033990).
18.	Regarding claim 2, Ueda does not explicitly teach an information processing apparatus comprising:
A)  wherein the processor manages authority to access the document based on the unique information.
	Matsugashita, however, teaches “wherein the processor manages authority to access the document based on the unique information” as “FIG. 17 is a diagram illustrating an example of authorized user authority information 807. As described above, the authorized authority information 807 is included in the schedule information 800 managed by the schedule application 601 (job manager 702), and stored in association with the document ID805. In FIG. 17, for simplicity, the schedule information 800 such as acceptance date/time 804 is not shown.  In FIG. 17, "r" in the authorized authority information 807 indicates that the user has the authority for the detailed information of the print job. "w" indicates that the user has the authority to delete the print job, and "x" indicates that it is allowed to advance the priority such that printing is performed ahead of other print jobs. For example, a user currently logging in to the pull print application 602 does not have any authority for a print job with a document ID of "0000 0000 0000 0005", but has the authority in terms of all handling operations, i.e., deleting, accessing to detailed information, and advancing the priority, for a print job with a document ID of "0000 0000 0000 0004"” (Paragraphs 173-174).
	The examiner further notes that although the primary reference of Ueda teaches access control, it does so based on document location and not based on document ID (i.e. the claimed unique information).  Nevertheless, the secondary reference of Matsugashita teaches the concept of access control (i.e. authority) based on document ID (See Fig. 17).  The combination would result in expanding Ueda to include access control based on its document ID (i.e. the claimed unique information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Matsugashita’s would have allowed Ueda’s to provide a method for improving efficiency when enforcing access control on documents, as noted by Matsugashita (Paragraph 11).
19.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154).
20.	Regarding claim 3, Ueda does not explicitly teach an information processing apparatus comprising:
A)  wherein the processor redistributes the document to a distribution destination based on the unique information. 
	Santarlas, however, teaches “wherein the processor redistributes the document to a distribution destination based on the unique information” as “The database maintained by the SC would likewise contain a listing of all accepted jobs, the PS to which the job has been assigned, as well as all job-related details and court-related documents. FIG. 4 is a screen shot illustrating the possible graphical organization of such information within the database. As illustrated, a particular job would be referenced by Job ID, Invoice ID, and Case ID. Hyperlinks would likewise be provided to permit the SC to access any documents associated with a job. These documents may include, for example, invoices to the LSP, requests for service, affidavits of service, field sheets from the PS detailing service attempts, the payment history of the LSP, and/or uploaded attachments. This interface allows the SC to organize and keep track of a number of different jobs over time” (Paragraph 31), “With reference to FIG. 3, the archiving module 64 permits the SC to access and store archived data relating to prior job requests. The historical data to be archived may include, but is not limited to, job details, court-related documents, field sheets, affidavits of service, requests for service, uploaded attachments, and invoicing and payment information. The uploaded attachments can include any type of file, such as pictures, videos, websites, sound files, or uploaded attachments. This archived data is initially stored in a host database” (Paragraph 39), “In the next step 102, the SC provides an electronic payment. This payment is made directly to the system host. Once payment is confirmed, at step 104, the SC is permitted to access to download the archived data. Thereafter, the SC is permitted to store the downloaded data locally at step 106. This can be done by either storing the archived data on a hard drive, a flash drive, a CD, or a DVD, or on any other type of storage medium (note step 108). It is envisioned that the archived data would be stored in an archived .ISO file format and then burned and saved by the SC to a CD or a DVD, or on any other type of storage medium such as a hard drive and/or a flash drive. Finally, once the data is downloaded from the host database, it can be erased by the host to conserve storage capacity at step 110.  FIG. 5 is a screen shot from a program running the archiving module. This allows the SC to easily see and access all archived data. The screen includes columns for "Job ID", "Client", "Server", and "Person/Corporation to be Served." Also included are hypertext links to all archived documents. These documents may include, but are not limited to, Affidavits of Service "A," Field Sheets "F," Invoices "I," Requests for Service "RS," and Mailing Affidavits "MA." Other attachments, which can be in any of a variety of formats, can be downloaded and stored via the archiving module as well. By clicking on the view "V," link the user is presented with a listing of all uploaded attachments. Thereafter, by clicking on an individual item in the list, the uploaded attachment can be viewed. The information on the screen can also be sorted by clicking on an individual column heading. For example, clicking on the "Job ID" column, the jobs are arranged in numerical order of the Job ID. Searching can also be carried out via a quick search feature. This allows searching of documents, Job IDs, Clients, Servers or Persons/Corps. to be served. Moreover, as letters are typed into the quick search field, irrelevant data will be removed from the screen” (Paragraphs 41-42).
	The examiner further notes that although the primary reference of Ueda clearly teaches unique information via its document identifier and processing of a document corresponding to the unique identifier, there is no explicit teaching of transferring/copying/migrating/downloading/uploading/moving/archiving (i.e. “redistributing” in the broadest reasonable interpretation) the corresponding document.  Nevertheless, the secondary reference of Santarlas teaches the concept of archiving/downloading (i.e. “redistributing” in the broadest reasonable interpretation) based on a “job ID” (i.e. unique information) that corresponds to multiple documents as shown in Figures 4 and 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Santarlas’s would have allowed Ueda’s to provide a method for improving the distribution of specific documents, as noted by Santarlas (Paragraph 7).
21.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Matsugashita (U.S. PGPUB 2009/0033990) as applied to claim 2 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154).
22.	Regarding claim 4, Ueda and Matsugashita do not explicitly teach an information processing apparatus comprising:
A)  wherein the processor redistributes the document to a distribution destination based on the unique information. 
	Santarlas, however, teaches “wherein the processor redistributes the document to a distribution destination based on the unique information” as “The database maintained by the SC would likewise contain a listing of all accepted jobs, the PS to which the job has been assigned, as well as all job-related details and court-related documents. FIG. 4 is a screen shot illustrating the possible graphical organization of such information within the database. As illustrated, a particular job would be referenced by Job ID, Invoice ID, and Case ID. Hyperlinks would likewise be provided to permit the SC to access any documents associated with a job. These documents may include, for example, invoices to the LSP, requests for service, affidavits of service, field sheets from the PS detailing service attempts, the payment history of the LSP, and/or uploaded attachments. This interface allows the SC to organize and keep track of a number of different jobs over time” (Paragraph 31), “With reference to FIG. 3, the archiving module 64 permits the SC to access and store archived data relating to prior job requests. The historical data to be archived may include, but is not limited to, job details, court-related documents, field sheets, affidavits of service, requests for service, uploaded attachments, and invoicing and payment information. The uploaded attachments can include any type of file, such as pictures, videos, websites, sound files, or uploaded attachments. This archived data is initially stored in a host database” (Paragraph 39), “In the next step 102, the SC provides an electronic payment. This payment is made directly to the system host. Once payment is confirmed, at step 104, the SC is permitted to access to download the archived data. Thereafter, the SC is permitted to store the downloaded data locally at step 106. This can be done by either storing the archived data on a hard drive, a flash drive, a CD, or a DVD, or on any other type of storage medium (note step 108). It is envisioned that the archived data would be stored in an archived .ISO file format and then burned and saved by the SC to a CD or a DVD, or on any other type of storage medium such as a hard drive and/or a flash drive. Finally, once the data is downloaded from the host database, it can be erased by the host to conserve storage capacity at step 110.  FIG. 5 is a screen shot from a program running the archiving module. This allows the SC to easily see and access all archived data. The screen includes columns for "Job ID", "Client", "Server", and "Person/Corporation to be Served." Also included are hypertext links to all archived documents. These documents may include, but are not limited to, Affidavits of Service "A," Field Sheets "F," Invoices "I," Requests for Service "RS," and Mailing Affidavits "MA." Other attachments, which can be in any of a variety of formats, can be downloaded and stored via the archiving module as well. By clicking on the view "V," link the user is presented with a listing of all uploaded attachments. Thereafter, by clicking on an individual item in the list, the uploaded attachment can be viewed. The information on the screen can also be sorted by clicking on an individual column heading. For example, clicking on the "Job ID" column, the jobs are arranged in numerical order of the Job ID. Searching can also be carried out via a quick search feature. This allows searching of documents, Job IDs, Clients, Servers or Persons/Corps. to be served. Moreover, as letters are typed into the quick search field, irrelevant data will be removed from the screen” (Paragraphs 41-42).
	The examiner further notes that although the primary reference of Ueda clearly teaches unique information via its document identifier and processing of a document corresponding to the unique identifier, there is no explicit teaching of transferring/copying/migrating/downloading/uploading/moving/archiving (i.e. “redistributing” in the broadest reasonable interpretation) the corresponding document.  Nevertheless, the secondary reference of Santarlas teaches the concept of archiving/downloading (i.e. “redistributing” in the broadest reasonable interpretation) based on a “job ID” (i.e. unique information) that corresponds to multiple documents as shown in Figures 4 and 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Santarlas’s would have allowed Ueda’s and Matsugushita’s to provide a method for improving the distribution of specific documents, as noted by Santarlas (Paragraph 7).
23.	Claims 5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154) as applied to claim 3 above, and further in view of Carlen (U.S. PGPUB 2014/0195928).
24.	Regarding claim 5, Ueda does not explicitly teach an information processing apparatus comprising:
A)  wherein the processor manages a plurality of documents distributed to a distribution based on the unique information. 
	Santarlas, however, teaches “wherein the processor manages a plurality of documents distributed to a distribution based on the unique information” as “The database maintained by the SC would likewise contain a listing of all accepted jobs, the PS to which the job has been assigned, as well as all job-related details and court-related documents. FIG. 4 is a screen shot illustrating the possible graphical organization of such information within the database. As illustrated, a particular job would be referenced by Job ID, Invoice ID, and Case ID. Hyperlinks would likewise be provided to permit the SC to access any documents associated with a job. These documents may include, for example, invoices to the LSP, requests for service, affidavits of service, field sheets from the PS detailing service attempts, the payment history of the LSP, and/or uploaded attachments. This interface allows the SC to organize and keep track of a number of different jobs over time” (Paragraph 31), “With reference to FIG. 3, the archiving module 64 permits the SC to access and store archived data relating to prior job requests. The historical data to be archived may include, but is not limited to, job details, court-related documents, field sheets, affidavits of service, requests for service, uploaded attachments, and invoicing and payment information. The uploaded attachments can include any type of file, such as pictures, videos, websites, sound files, or uploaded attachments. This archived data is initially stored in a host database” (Paragraph 39), “In the next step 102, the SC provides an electronic payment. This payment is made directly to the system host. Once payment is confirmed, at step 104, the SC is permitted to access to download the archived data. Thereafter, the SC is permitted to store the downloaded data locally at step 106. This can be done by either storing the archived data on a hard drive, a flash drive, a CD, or a DVD, or on any other type of storage medium (note step 108). It is envisioned that the archived data would be stored in an archived .ISO file format and then burned and saved by the SC to a CD or a DVD, or on any other type of storage medium such as a hard drive and/or a flash drive. Finally, once the data is downloaded from the host database, it can be erased by the host to conserve storage capacity at step 110.  FIG. 5 is a screen shot from a program running the archiving module. This allows the SC to easily see and access all archived data. The screen includes columns for "Job ID", "Client", "Server", and "Person/Corporation to be Served." Also included are hypertext links to all archived documents. These documents may include, but are not limited to, Affidavits of Service "A," Field Sheets "F," Invoices "I," Requests for Service "RS," and Mailing Affidavits "MA." Other attachments, which can be in any of a variety of formats, can be downloaded and stored via the archiving module as well. By clicking on the view "V," link the user is presented with a listing of all uploaded attachments. Thereafter, by clicking on an individual item in the list, the uploaded attachment can be viewed. The information on the screen can also be sorted by clicking on an individual column heading. For example, clicking on the "Job ID" column, the jobs are arranged in numerical order of the Job ID. Searching can also be carried out via a quick search feature. This allows searching of documents, Job IDs, Clients, Servers or Persons/Corps. to be served. Moreover, as letters are typed into the quick search field, irrelevant data will be removed from the screen” (Paragraphs 41-42).
	The examiner further notes that although the primary reference of Ueda clearly teaches unique information via its document identifier and processing of a document corresponding to the unique identifier, there is no explicit teaching multiple documents being managed.  Nevertheless, the secondary reference of Santarlas teaches the concept of archiving/downloading (i.e. “redistributing” in the broadest reasonable interpretation) based on a “job ID” (i.e. unique information) that corresponds to multiple documents as shown in Figures 4 and 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Santarlas’s would have allowed Ueda’s to provide a method for improving the distribution of specific documents, as noted by Santarlas (Paragraph 7).
	Ueda and Santarlas do not explicitly teach:
B)  if content of a document included in the plurality of documents is changed, redistributes the document having the changed content and a different document that is managed by associating different unique information with the document having the changed content.
	Carlen, however, teaches “if content of a document included in the plurality of documents is changed, redistributes the document having the changed content and a different document that is managed by associating different unique information with the document having the changed content” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) along with an initial email message (i.e. the claimed “different document”) which are collectively associated with a new identifier (See “RE:  PLEASE SIGN – Letter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).

	Regarding claim 21, Ueda and Santarlas do not explicitly teach and information processing apparatus comprising:
A)  wherein the document having the changed content and the different document are redistributed to the distribution destination.
	Carlen, however, teaches “wherein the document having the changed content and the different document are redistributed to the distribution destination” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) to a distribution destination along with an initial email message (i.e. the claimed “different document”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).

Regarding claim 22, Ueda and Santarlas do not explicitly teach and information processing apparatus comprising:
A)  wherein the document having the changed content and the different document are redistributed to a different distribution destination.
	Carlen, however, teaches “wherein the document having the changed content and the different document are redistributed to a different distribution destination” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) to a distribution destination (which can be any destination specified by a user) along with an initial email message (i.e. the claimed “different document”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).
25.	Claims 6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Matsugashita (U.S. PGPUB 2009/0033990) as applied to claim 2 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154) as applied to claim 4 above, and further in view of Carlen (U.S. PGPUB 2014/0195928).
26.	Regarding claim 6, Ueda and Matsugashita do not explicitly teach an information processing apparatus comprising:
A)  wherein the processor manages a plurality of documents distributed to a distribution based on the unique information. 
	Santarlas, however, teaches “wherein the processor manages a plurality of documents distributed to a distribution based on the unique information” as “The database maintained by the SC would likewise contain a listing of all accepted jobs, the PS to which the job has been assigned, as well as all job-related details and court-related documents. FIG. 4 is a screen shot illustrating the possible graphical organization of such information within the database. As illustrated, a particular job would be referenced by Job ID, Invoice ID, and Case ID. Hyperlinks would likewise be provided to permit the SC to access any documents associated with a job. These documents may include, for example, invoices to the LSP, requests for service, affidavits of service, field sheets from the PS detailing service attempts, the payment history of the LSP, and/or uploaded attachments. This interface allows the SC to organize and keep track of a number of different jobs over time” (Paragraph 31), “With reference to FIG. 3, the archiving module 64 permits the SC to access and store archived data relating to prior job requests. The historical data to be archived may include, but is not limited to, job details, court-related documents, field sheets, affidavits of service, requests for service, uploaded attachments, and invoicing and payment information. The uploaded attachments can include any type of file, such as pictures, videos, websites, sound files, or uploaded attachments. This archived data is initially stored in a host database” (Paragraph 39), “In the next step 102, the SC provides an electronic payment. This payment is made directly to the system host. Once payment is confirmed, at step 104, the SC is permitted to access to download the archived data. Thereafter, the SC is permitted to store the downloaded data locally at step 106. This can be done by either storing the archived data on a hard drive, a flash drive, a CD, or a DVD, or on any other type of storage medium (note step 108). It is envisioned that the archived data would be stored in an archived .ISO file format and then burned and saved by the SC to a CD or a DVD, or on any other type of storage medium such as a hard drive and/or a flash drive. Finally, once the data is downloaded from the host database, it can be erased by the host to conserve storage capacity at step 110.  FIG. 5 is a screen shot from a program running the archiving module. This allows the SC to easily see and access all archived data. The screen includes columns for "Job ID", "Client", "Server", and "Person/Corporation to be Served." Also included are hypertext links to all archived documents. These documents may include, but are not limited to, Affidavits of Service "A," Field Sheets "F," Invoices "I," Requests for Service "RS," and Mailing Affidavits "MA." Other attachments, which can be in any of a variety of formats, can be downloaded and stored via the archiving module as well. By clicking on the view "V," link the user is presented with a listing of all uploaded attachments. Thereafter, by clicking on an individual item in the list, the uploaded attachment can be viewed. The information on the screen can also be sorted by clicking on an individual column heading. For example, clicking on the "Job ID" column, the jobs are arranged in numerical order of the Job ID. Searching can also be carried out via a quick search feature. This allows searching of documents, Job IDs, Clients, Servers or Persons/Corps. to be served. Moreover, as letters are typed into the quick search field, irrelevant data will be removed from the screen” (Paragraphs 41-42).
	The examiner further notes that although the primary reference of Ueda clearly teaches unique information via its document identifier and processing of a document corresponding to the unique identifier, there is no explicit teaching multiple documents being managed.  Nevertheless, the secondary reference of Santarlas teaches the concept of archiving/downloading (i.e. “redistributing” in the broadest reasonable interpretation) based on a “job ID” (i.e. unique information) that corresponds to multiple documents as shown in Figures 4 and 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Santarlas’s would have allowed Ueda’s and Matsugashita’s to provide a method for improving the distribution of specific documents, as noted by Santarlas (Paragraph 7).
	Ueda, Matsugashita, and Santarlas do not explicitly teach:
B)  if content of a document included in the plurality of documents is changed, redistributes the document having the changed content and a different document that is managed by associating different unique information with the document having the changed content.
	Carlen, however, teaches “if content of a document included in the plurality of documents is changed, redistributes the document having the changed content and a different document that is managed by associating different unique information with the document having the changed content” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) along with an initial email message (i.e. the claimed “different document”) which are collectively associated with a new identifier (See “RE:  PLEASE SIGN – Letter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s, Matsugashita’s, and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).

Regarding claim 23, Ueda, Matsugashita, and Santarlas do not explicitly teach and information processing apparatus comprising:
A)  wherein the document having the changed content and the different document are redistributed to the distribution destination.
	Carlen, however, teaches “wherein the document having the changed content and the different document are redistributed to the distribution destination” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) to a distribution destination along with an initial email message (i.e. the claimed “different document”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s, Matsugashita’s, and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).

Regarding claim 24, Ueda, Matsugashita, and Santarlas do not explicitly teach and information processing apparatus comprising:
A)  wherein the document having the changed content and the different document are redistributed to a different distribution destination.
	Carlen, however, teaches “wherein the document having the changed content and the different document are redistributed to a different distribution destination” as “In some implementations, reply message 502 can be automatically generated to include content from message 302. For example, reply message 502 can be automatically addressed 504 to the sender and/or other addressees of message 302 based on the selection of the reply to sender or reply to all option of GUI 400. The subject of reply message 502 can be automatically populated based on the subject of message 302, for example. The body of message 302 can be automatically inserted 508 into the body of reply message 502.  In some implementations, the file attachment edited in GUI 400 can be automatically attached to reply message 502. For example, the edited file attachment can be attached without requiring the user to navigate the file system of the computing device to find the edited file and attach the edited file to reply message 502” (Paragraphs 42-43).
	The examiner further notes that the secondary reference of Carlen teaches the concept of ascertaining changed content of a document (See modified attachment in Figure 5) that is then sent (i.e. redistributed) to a distribution destination (which can be any destination specified by a user) along with an initial email message (i.e. the claimed “different document”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Carlen’s would have allowed Ueda’s, Matsugashita’s, and Santarlas’s to provide a method for reducing tediousness in the transmission of modified documents, as noted by Carlen (Paragraph 3).
27.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154) as applied to claim 3 above, and further in view of Carlen (U.S. PGPUB 2014/0195928) as applied to claims 5 and 21-22 above, and further in view of Narayanamurthi et al. (U.S. Patent 10,430,504).
28.	Regarding claim 7, Ueda, Santarlas, and Carlen do not explicitly teach:
A)  wherein the processor further displays information regarding a redistribution history of a document on a display based on where the document is distributed.
	Narayanamurthi, however, teaches “wherein the processor further displays information regarding a redistribution history of a document on a display based on where the document is distributed” as “the document version module 154 may cause one or more windows 328 to be displayed via the display device 164 and in association with a corresponding one of the visual identifiers 320 in response to receiving an input via the audit control 326 of the visual identifier 320. Such a window 328 may display, present, and/or otherwise include, for example, an additional portion 330 of the information received from the document management and collaboration system 122. In example embodiments, the additional portion 330 of information included in the window 328 may serve to supplement the portion 322(1) of information already provided via the respective visual identifier 320(1). In some examples, the additional portion 330 of information may include, among other things, at least one of the share history, edit history, review history, or download history of the version of the document corresponding to the respective visual identifier 320 on which the audit control 326 was selected. In still further embodiments, one or more of the visual identifiers 320 may include at least one additional control, and such an additional control may be configured to present and/or otherwise display the version of the selected document corresponding to the respective visual identifier 320 via the display device 164 in response to receiving an input from the user” (Column 13, lines 19-43).
	The examiner further notes that a display of a share history and/or download history teaches the claimed redistribution history.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Narayanamurthi’s would have allowed Ueda’s, Santarlas’s, and Carlen’s to provide a method for reducing the complexities in recalling the history of documents, as noted by Narayanamurthi (Column 1, lines 17-20).

Regarding claim 9, Ueda, Santarlas, and Carlen do not explicitly teach:
A)  wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution.
	Narayanamurthi, however, teaches “wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution” as “the document version module 154 may cause one or more windows 328 to be displayed via the display device 164 and in association with a corresponding one of the visual identifiers 320 in response to receiving an input via the audit control 326 of the visual identifier 320. Such a window 328 may display, present, and/or otherwise include, for example, an additional portion 330 of the information received from the document management and collaboration system 122. In example embodiments, the additional portion 330 of information included in the window 328 may serve to supplement the portion 322(1) of information already provided via the respective visual identifier 320(1). In some examples, the additional portion 330 of information may include, among other things, at least one of the share history, edit history, review history, or download history of the version of the document corresponding to the respective visual identifier 320 on which the audit control 326 was selected. In still further embodiments, one or more of the visual identifiers 320 may include at least one additional control, and such an additional control may be configured to present and/or otherwise display the version of the selected document corresponding to the respective visual identifier 320 via the display device 164 in response to receiving an input from the user” (Column 13, lines 19-43).
	The examiner further notes that a display of a share history and/or download history teaches the claimed redistribution history.  Moreover, the display of an edit history teaches the claimed content change history.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Narayanamurthi’s would have allowed Ueda’s, Santarlas’s, and Carlen’s to provide a method for reducing the complexities in recalling the history of documents, as noted by Narayanamurthi (Column 1, lines 17-20).
29.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. PGPUB 2011/0258540) as applied to claims 1, 20, and 25 above, and further in view of Matsugashita (U.S. PGPUB 2009/0033990) as applied to claim 2 above, and further in view of Santarlas (U.S. PGPUB 2014/0258154) as applied to claim 4 above, and further in view of Carlen (U.S. PGPUB 2014/0195928) as applied to claims 6 and 23-24 above, and further in view of Narayanamurthi et al. (U.S. Patent 10,430,504).
30.	Regarding claim 8, Ueda, Matsugashita, Santarlas, and Carlen do not explicitly teach:
A)  wherein the processor further displays information regarding a redistribution history of a document on a display based on where the document is distributed.
	Narayanamurthi, however, teaches “wherein the processor further displays information regarding a redistribution history of a document on a display based on where the document is distributed” as “the document version module 154 may cause one or more windows 328 to be displayed via the display device 164 and in association with a corresponding one of the visual identifiers 320 in response to receiving an input via the audit control 326 of the visual identifier 320. Such a window 328 may display, present, and/or otherwise include, for example, an additional portion 330 of the information received from the document management and collaboration system 122. In example embodiments, the additional portion 330 of information included in the window 328 may serve to supplement the portion 322(1) of information already provided via the respective visual identifier 320(1). In some examples, the additional portion 330 of information may include, among other things, at least one of the share history, edit history, review history, or download history of the version of the document corresponding to the respective visual identifier 320 on which the audit control 326 was selected. In still further embodiments, one or more of the visual identifiers 320 may include at least one additional control, and such an additional control may be configured to present and/or otherwise display the version of the selected document corresponding to the respective visual identifier 320 via the display device 164 in response to receiving an input from the user” (Column 13, lines 19-43).
	The examiner further notes that a display of a share history and/or download history teaches the claimed redistribution history.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Narayanamurthi’s would have allowed Ueda’s, Matsugashita’s, Santarlas’s, and Carlen’s to provide a method for reducing the complexities in recalling the history of documents, as noted by Narayanamurthi (Column 1, lines 17-20).

Regarding claim 10, Ueda, Matsugashita, Santarlas, and Carlen do not explicitly teach:
A)  wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution.
	Narayanamurthi, however, teaches “wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution” as “the document version module 154 may cause one or more windows 328 to be displayed via the display device 164 and in association with a corresponding one of the visual identifiers 320 in response to receiving an input via the audit control 326 of the visual identifier 320. Such a window 328 may display, present, and/or otherwise include, for example, an additional portion 330 of the information received from the document management and collaboration system 122. In example embodiments, the additional portion 330 of information included in the window 328 may serve to supplement the portion 322(1) of information already provided via the respective visual identifier 320(1). In some examples, the additional portion 330 of information may include, among other things, at least one of the share history, edit history, review history, or download history of the version of the document corresponding to the respective visual identifier 320 on which the audit control 326 was selected. In still further embodiments, one or more of the visual identifiers 320 may include at least one additional control, and such an additional control may be configured to present and/or otherwise display the version of the selected document corresponding to the respective visual identifier 320 via the display device 164 in response to receiving an input from the user” (Column 13, lines 19-43).
	The examiner further notes that a display of a share history and/or download history teaches the claimed redistribution history.  Moreover, the display of an edit history teaches the claimed content change history.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Narayanamurthi’s would have allowed Ueda’s, Matsugashita’s, Santarlas’s, and Carlen’s to provide a method for reducing the complexities in recalling the history of documents, as noted by Narayanamurthi (Column 1, lines 17-20).
Response to Arguments
31.	Applicant’s arguments with respect to claims 1-10 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Ueda, Matsugashita, Santarlas, Carlen, and Narayanamurthi).
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicants argue on Page 8 that “In Enfish, the claims were directed to self- referential table for a computer database and thus were not directed to an abstract idea. The present claims are directed to a way to manage documents (1.e., data) and thus recite patent eligible subject matter similar to Enfish”.  However, the examiner wishes to state that unlike in Enfish, no improvement to a computing technology is being claimed.
Conclusion
32.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2007/0103710 issued to Yagita et al. on 10 May 2007.  The subject matter disclosed therein is pertinent to that of claims 1-10 and 20-25 (e.g., methods to manage documents).
U.S. PGPUB 2012/0265817 issued to Vidalenc et al. on 18 October 2012.  The subject matter disclosed therein is pertinent to that of claims 1-10 and 20-25 (e.g., methods to manage documents).
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 25, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168